                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MUSTAFA ALI                       :             CIVIL ACTION
                                  :
     v.                           :
                                  :
MICHAEL D. OVERMYER, THE DISTRICT :
ATTORNEY OF THE COUNTY OF         :
PHILADELPHIA and THE ATTORNEY     :
GENERAL OF THE STATE              :
OF PENNSYLVANIA                   :             NO. 18-1074

                                  AMENDED ORDER

      NOW, this 16th day of April, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody (Document No.

1), the Response to Petition for Writ of Habeas Corpus, the Report and Recommendation

filed by United States Magistrate Judge Marilyn Heffley (Document No. 20) , and the

petitioner’s objections to the Report and Recommendation (Document No. 22), and after

a thorough and independent review of the record, it is ORDERED that this Court’s Order

of April 15, 2019 is AMENDED as follows:

      1.     The petitioner’s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Marilyn Heffley is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus is DENIED; and,

      4.     There is no probable cause to issue a certificate of appealability.




                                                       /s/TIMOTHY J. SAVAGE
